ORDER
PER CURIAM.
Appellant, James Henderson, was convicted by a jury of murder in the first degree and armed criminal action and was sentenced to concurrent terms of life imprisonment without parole and thirty years.
On appeal, Appellant argues that the trial court violated his constitutional rights to the assistance of counsel. Appellant argues that the trial court abused its discretion by (a) not inquiring as to the extent of the breakdown in communications between Appellant and appointed counsel and (b) not granting a continuance in order to permit Appellant to substitute appointed counsel with a private attorney his family had retained the weekend before the special trial setting. The judgment is affirmed. Rule 30.25(b).